Willson, Judge.
This prosecution is under article 103 of the Penal Code. It is not alleged in the indictment that the money converted was owned by any county, city or town. It is as essential, in an indictment for this offense, to allege the ownership of the money or property converted, as it is in the case of *483theft or embezzlement, and it must be money owned by a county, city or town in order to constitute this offense. The Assistant Attorney General concedes the insufficiency of the indictment. The judgment is reversed and the prosecution is dismissed.
Opinion delivered November 24, 1888.

Reversed and dismissed.